Citation Nr: 1710003	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  13-11 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


                                             THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Marine Corps from April 1967 through April 1970.   The Veteran's decorations for his service include a Purple Heart Medal, a Combat Action Ribbon, and a Navy Achievement Medal with a "V" for Valor.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision by the Department of Veterans Affair (VA) Regional Office (RO) in Nashville, Tennessee.

The issue of entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A right knee disability is not etiologically related to the Veteran's active service and right knee arthritis was not present within one year of separation from active service. 


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by active service and the incurrence or aggravation of right knee arthritis during active service may not be presumed.   38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  


      
      
      
      
      REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran was provided adequate notice in response to his claim.  The record shows that the Veteran was mailed a letter in October 2012 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The October 2012 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Board notes that a review of the record shows that the Veteran's original claims file was lost in approximately 2009.  All efforts to search for the Veteran's claims file were made; however, the original file was not recovered.  At that time, attempts to rebuild the Veteran's claims file were made.  However, there are relevant documents that existed in the original claims file that cannot be reproduced, such as service treatment records (STRs).  The Veteran was notified that those documents have been lost and are no longer of record in the claims file.  It was also requested that the Veteran submit any copies of records he had in his possession for inclusion in the rebuilt claims file.  As all proper procedures for rebuilding a claims file and obtaining missing records have been conducted, there is no bar to proceeding with a decision in this case.  Further, VA Medical Center treatment notes have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 
  
      Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016). 

Service connection may be granted for any disease initially diagnosed after service, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.03(d) (2016).

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of that service, arthritis shall be presumed to have been incurred in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

The disease entity for which service connection is sought must be chronic and not acute and transitory in nature. For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic. For certain chronic diseases set forth in 38 C.F.R. § 3.309(a)(2016) (e.g., arthritis), continuity of symptoms is required when the condition noted in service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. §§ 3.303(b), 3.309(a)(2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that he has a right knee disability as a result of his active service.  Specifically, the Veteran reports that he injured his right knee during active service, in a helicopter crash.   

The Veteran reports that he was aiding an injured man on the helicopter in a mountainous area of the Republic of Vietnam during a "big operation" when the crash occurred.  The pilot crashed while looking for a place to land and they were surrounded by enemy troops and had to be protected by other helicopters until they could be picked up.  The Veteran reports that his right knee was injured by twisting it while climbing around the wreckage.  He reports that he notified the medic at the time of the injury and he received some type of pill or medicine for pain.  The Veteran reports there was more concern for the soldier he was providing aid to than his own knee injury and they were in a combat situation so, no further aid was rendered at that time.  The Veteran reports that he would suffer "flare ups" in the right knee after that incident and has ever since that crash.

As noted above, the Veteran's original claims file was lost at the VA RO.  Despite all efforts to recover the claims file, the search was futile.  As a result, the Veteran's STR's and other service records are not available for review.  However, the Veteran is competent to report events that occurred in service, to include identifying injuries sustained and treatment sought.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

Further, the Veteran is a well decorated combat veteran.  The Board notes that in the case of a Veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  38 USCA § 1154 (b) (West 2014);  Libertine v. Brown, 9 Vet. App. 521 (1996); Collette v. Brown, 82 F. 3d. 389 (Fed. Cir. 1996).  The Board finds that the Veteran's statement regarding his right knee injury in service are credible and consistent with the circumstances, conditions, and hardships of his service.  Therefore, the Board concedes that the right knee injury occurred as described.  

In February 2012, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he sustained a right knee injury in service as described above.  He reported that he first sought post-service treatment for his right knee in 1980 by a private physician and was treated conservatively for the disability.  X-rays taken at the time of the VA examination showed degenerative changes in the right knee.  The examiner diagnosed right knee arthritis and opined that it was less likely as not that the Veteran's right knee disability was incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner noted that the Veteran's right knee injury during service was apparently very mild and he was able to continue with his normal duties and the injury described would not be anticipated to cause the early onset of arthritis or future knee problems.  The examiner further noted that the Veteran was able to work in a heavy manual labor position for many years afterward and while he was noted to have arthritis, the arthritis was most likely the result of the normal aging process.  

The Board finds that the February 2012 VA examination and opinion report is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the Veteran's contentions, and provided a thorough supporting rationale for the conclusions reached.   Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, there are no medical opinions to the contrary so, the February 2012 VA examination and opinion report is the most probative evidence of record.

The Veteran has continued to seek treatment for his right knee disability, including a surgery in August 2013, but nothing from the post-service treatment records indicate that the treatment providers have found any evidence to indicate that the right knee disability is related to the Veteran's active service.  All indications are that the right knee disability is most likely due to the normal aging process.  

While the Veteran is competent to report symptoms of knee pain, he is not competent to link his current right knee disability to active service.  An opinion of that nature requires medical expertise and is outside the realm of common knowledge of a layperson.   Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   Therefore, the Veteran is not competent to provide an etiology opinion in this case.   

Also, there is no indication from the record that the Veteran was diagnosed with a right knee disability prior to 1980, nearly 10 years following his separating from active service.   Therefore, presumptive service connection for right knee arthritis is not applicable in this case.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a right knee disability is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 
ORDER 

Entitlement to service connection for a right knee disability is denied.


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.
In a June 2014 decision and remand, the Board directed that the issue of entitlement to a TDIU be developed and adjudicated.  A review of the record shows that in accordance with the June 2014 remand, the issue of entitlement to TDIU was developed as directed.  In a November 2015 rating decision, the Veteran was granted entitlement to TDIU, effective April 27, 2015.  The Board notes that the Veteran's claim of entitlement to a TDIU was inferred as part of his appeal of the initial ratings assigned in a July 2007 rating decision for posttraumatic stress disorder (PTSD) and left ear hearing loss disability.  The initial claim in that appeal was filed in October 2006.  Therefore, the grant of entitlement to TDIU, effective April 27, 2015, is not considered a complete grant of the benefit sought on appeal, and the Board notes that the Veteran was not issued a supplemental statement of the case notifying him of why he was not entitled to a TDIU prior to April 27, 2015.  

For that reason, the Board finds that the development conducted does not adequately comply with the directives of the June 2014 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board finds that the issue of entitlement to TDIU prior to April 27, 2015, should be readjudicated.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for a TDIU prior to April 27, 2015.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

  
Department of Veterans Affairs


